Citation Nr: 0720189	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-32 004	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an effective date earlier than May 2, 2002, 
for the grant of a 60 percent rating for inactive 
tuberculosis of the spine with spinal fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and subsequent rating 
decisions from the Houston, Texas, Department of Veterans 
Affairs, Houston, Texas, Regional Office.  The veteran 
testified at a videoconference hearing chaired by the 
undersigned on May 24, 2007.


FINDINGS OF FACT

1.  The veteran served on active duty from April 1954 to 
November 1955.

2.  On May 24, 2007, during a video hearing and prior to the 
promulgation of a decision in the appeal, the veteran request 
that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


